Case 1:21-cr-00003-RCL Document 58-3 Filed 07/06/21 Page 1 of 3

EXHIBIT C
Case 1:21-cr-00003-RCL Document 58-3 Filed 07/06/21 Page 2 of 3

Albert Watkins

From: Albert Watkins

Sent: Sunday, June 20, 2021 1:16 PM
To: Paschall, Kimberly (USADC)

Cc: Michael Schwade;

Subject: USA v. Chansley [21-112 AE SF]

Dear Ms. Paschall:
| have reviewed all of the discovery produced to date by the Government in the above case.

Please provide me with all evidence in the possession of the Government which supports the
allegation set forth in Count Four of the Indictment under which Mr. Chansley is charged, namely
that Mr. Chansley “forced’ his way into the U.S. Capitol on January 6, 2021.

No such evidence has been produced to date.

After reviewing the evidence, | am unable to identify any person disclosed by the Government ina
position to testify regarding the issue of Mr. Chansley having “forced” his way into the U.S. Capitol
on January 6, 2021.

Kindly consider this a good faith effort to reconcile this discovery issue short of AFORMAL Motion to
Compel.

Very truly yours,

Albert S. Watkins, LC
Watkins LLC, dba
Kodner Watkins

1200 S. Big Bend Blvd.
St. Louis, MO 63117
Phone: 314-727-9111

a

PRIVACY NOTICE**

This electronic transmission/communiqué/message including its attachments, is from the law firm of
Watkins LLC. This electronic communication contains information that is confidential and is protected
by the attorney-client or attorney work product privileges. If you receive this transmission and/or its
attachments and you are not the intended recipient, promptly delete this message and please notify
the sender of the delivery error by return e-mail or please call the sender at 314-727-9111. You are
specifically instructed that you may not forward, print, copy or distribute or use the information in this
message if you are not the intended designated recipient.

**SECURITY NOTICE*™
Case 1:21-cr-00003-RCL Document 58-3 Filed 07/06/21 Page 3 of 3

The Missouri Bar and The Missouri Supreme Court Rules require all Missouri attorneys to notify all E-
Mail recipients that (1) E-Mail communication is not a secure method of communication; (2) any E-
Mail that is sent to you or by you may be copied and held by any or all computers through which it
passes as it is transmitted; and, (3) persons not participating in our communication may intercept our
communications by improperly accessing either of our computers or another computer unconnected
to either of us through which the E-Mail is passed. | am communicating with you by E-Mail at your
request and with your consent. In the event you do not wish this form of communication in the future,
upon your notification of same, no further E-Mail communication will be forthcoming.
